Citation Nr: 1456030	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-08 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for service-connected right knee degenerative joint disease, currently evaluated as 10 percent disabling prior to July 19, 2011 and 10 percent disabling beginning September 1, 2011.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from October 1984 to July 1992.  He is a recipient of the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Wichita, Kansas, denying the claim currently on appeal.  This claim was previously remanded by the Board in April 2014 and September 2014 for further evidentiary development.  

In February 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been associated with the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's right knee disability has been limited to no less than 50 degrees of flexion before experiencing pain; it has not been manifested by flexion limited to 30 degrees or less.  

2.  The Veteran has maintained full extension to 0 degrees throughout the pendency of this claim with no objective evidence of pain.  

3.  The objective evidence of record demonstrates that the Veteran does not suffer from recurrent subluxation or lateral instability of the right knee.  

4.  There is no evidence of ankylosis, dislocated or removed semilunar cartilage, impairment of the tibia and fibula or genu recurvatum.  


CONCLUSION OF LAW

The criteria for an increased rating for service-connected right knee degenerative joint disease, currently evaluated as 10 percent disabling prior to July 19, 2011 and 10 percent disabling beginning September 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  All necessary notice was provided to the Veteran in a letter dated February 2010 and this letter was provided prior to the initial adjudication of the Veteran's claim.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in February 2010 and October 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board observes that it does not appear that the VA examiner who conducted the October 2014 examination specifically addressed whether it would be feasible to portray any additional functional impairment the Veteran experiences during flare-ups in terms of the degrees of additional loss in range of motion.  The Board finds that the deficiency is nonprejudicial error.  As explained in more detail below, based on the VA examiner's response on whether it is feasible to portray any additional functional impairment the Veteran experiences on repetitive use in terms of the degrees of additional loss in range of motion, the Board makes a reasonable inference that the same constraints apply to the VA examiner's ability to provide an opinion on range of motion loss during flare-ups. 

As already noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in February 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned noted the issues on appeal and the Veteran was afforded another VA examination to substantiate his claim.  As such, the Board finds no error under 38 C.F.R. § 3.103(c)(2) and the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for his service-connected right knee disability.  For historical purposes, the Veteran was originally granted service connection for a right knee disability in a September 1992 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 5299-5003, effective as of July 1992.  The Veteran's disability evaluation was subsequently increased to 10 percent disabling under Diagnostic Code 5260-5014 in a May 2007 rating decision, effective as of November 17, 2006.  VA received a claim from the Veteran in January 2010 for a higher evaluation.  This claim was subsequently denied in a March 2010 rating decision.  A timely notice of disagreement was received from the Veteran in October 2010, but the 10 percent evaluation was continued in a March 2011 statement of the case.  The Veteran appealed this decision to the Board in March 2011.  

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2014).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7. Vet. App. 55, 58 (1994). Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings. Id. However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

As an initial matter, the Board notes that the Veteran underwent arthroscopic chondroplasty for the right knee on July 19, 2011.  He was subsequently assigned a temporary 100 percent evaluation as of this date, with a 10 percent evaluation continuing on September 1, 2011.  As such, the period between July 19, 2011, and September 1, 2011, will not be considered.  

The Veteran's right knee disability is presently rated under Diagnostic Code 5010-5014.  Diagnostic Code 5014 is used to rate osteomalacia and is to be rated based on limitation of motion.  38 C.F.R. § 4.71a.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the present case, the Veteran has been awarded a 10 percent evaluation for noncompensable limited motion that is painful.  For a higher evaluation, the Veteran must meet the schedular criteria under either Diagnostic Code 5260 or 5261.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

According to the February 2010 VA examination report, the Veteran was capable of flexion to 95 degrees.  There was moderate pain with full flexion.  A February 2010 VA treatment note also reflects limitation of motion.  However, the degree of limited motion is not reported.  The Veteran was afforded an additional VA examination in October 2014.  Right knee flexion was limited to 70 degrees (with pain at 50 degrees).  There was no additional limitation in range of motion of the knee following repetitive testing.  Therefore, the Veteran's right knee disability has not warranted a higher evaluation for limitation of flexion at any time during the pendency of this claim, as it has not been limited to 30 degrees or less much less 45 degrees or less.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The February 2010 VA examination report reflects full extension to 0 degrees with moderate pain.  According to the October 2014 VA examination report, the Veteran had full extension to 0 degrees with no objective evidence of painful motion.  There was no additional limitation of motion following repetitive testing.  Also, the Veteran does not meet the criteria of a zero rating (extension limited to 5 degrees).  As such, the Veteran does not meet the criteria for a compensable evaluation based on limitation of extension at any time during the pendency of the claim.  The Veteran is not entitled to a separate rating for extension.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

According to the VA examinations of record, the Veteran has been limited to no more than 50 degrees of flexion due to functional loss due to pain.  There has been no additional limitation of motion due to functional loss regarding extension.  While the October 2014 VA examiner did find evidence of functional loss due to less movement than normal, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion and interference with sitting, the medical evidence fails to reflect that this functional loss has resulted in a degree of limited motion that would warrant an evaluation in excess of 10 percent.  The VA examiners were also unable to express, without resort to mere speculation, additional limitation by pain, fatigue, weakness or lack of endurance due to repetitive use, and the February 2010 VA examiner described the Veteran's degenerative arthrosis as "mild."  The October 2014 VA examiner maintained that he could not express, without resorting to mere speculation, additional limitation of function or additional range of motion loss or decreased mobility due to pain due to repetitive use over time.  The VA examiner maintained that based on his clinical judgment, it was not feasible to anticipate or predict limitation in function or motion, in specific degrees, with repetitive use.  The Board finds that the VA examiner's opinion complies with Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  The VA examiner has clearly articulated why it is not feasible for him to portray any additional functional impairment the Veteran experiences on repetitive use in terms of the degrees of additional loss in range of motion.  VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Also, the VA examiner noted that in regard to whether the Veteran experienced flare-ups, the Veteran provided the following response:  "If I've had a difficult day or if I've had to drive a long distance or try to run or jump, my knees will ache and throb much more for at least 24 hours."  "Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  From these facts, the Board reasonably infers that based on the VA examiner's response on whether it is feasible to portray any additional functional impairment the Veteran experiences on repetitive use in terms of the degrees of additional loss in range of motion, the same constraints apply to the VA examiner's ability to provide an opinion on range of motion loss during flare-ups. 
The Veteran was not currently experiencing a flare-up and was not engaged in the type of activity that would cause a flare-up at the VA examination.  Thus, a reasonable inference can be made that it would equally be infeasible to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups as it is with repetitive use.  Moreover, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  As such, a higher evaluation cannot be awarded based on DeLuca.  

Included within 38 C.F.R. § 4.71a are a number of other diagnostic codes that evaluate impairment resulting from service-connected knee disorders as well, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  The Board has considered each of these codes, but finds that none of these codes will permit a higher or separate evaluation.  

The Veteran does not suffer from ankylosis, as he has maintained a significant degree of motion in the right knee.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 31st ed., 2007).  As such, Diagnostic Code 5256 does not apply.  There is also no medical evidence of dislocated semilunar cartilage or removal of semilunar cartilage.  As explained by the October 2014 VA examiner, there was no evidence of meniscus tear and the cruciate and collateral ligaments were intact.  While the Veteran had undergone arthroscopic knee surgery, there were no residual signs or symptoms related to this surgery.  As such, Diagnostic Codes 5258 and 5259 are not for application.  Finally, there is no evidence of impairment of the tibia and fibula or genu recurvatum, and as such, Diagnostic Codes 5262 and 5263 do not apply.   

Finally, the Board has considered whether a separate evaluation may be assigned under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Under this code, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2014).  

The Veteran has described his knee as unstable.  A May 2011 private treatment record also indicates that there was occasional popping and a July 2011 record indicates that McMurray's testing was deemed to be positive upon examination.  The Board notes that the July 2011 test was performed the week of the Veteran's surgery for which he was assigned a 100 percent temporary evaluation.  Despite this evidence, however, the preponderance of the evidence demonstrates that the Veteran does not exhibit objective signs of recurrent subluxation or lateral instability.  The February 2010 VA examiner indicated that the Veteran denied instability or giving way, as well as weakness, lack of endurance, effusions, dislocation or subluxation.  Also, while the October 2014 examiner did note functional impairment due to instability of station, objective testing during this examination revealed full muscle strength in the right knee upon flexion and extension.  Objective stability testing also revealed the Veteran's right knee stability to be normal.  The MRI revealed that the Veteran's cruciate and collateral ligaments were intact.  As such, a separate evaluation cannot be awarded for instability of the right knee as objective testing does not confirm the existence of this disability.  The Veteran's reported symptoms alone do not rise to the level of a separate right knee disability.  

The Board recognizes that the Veteran denied having said that he did not suffer from instability during his February 2010 VA examination.  During his February 2012 hearing he indicated that his knees would buckle or give out at least 2 or 3 times per night.  However, despite this assertion, the Board does not find that a separate evaluation is warranted.  The February 2010 VA examination confirmed no laxity of motion with varus/valgus stress and the cruciate ligaments were intact.  Objective testing in October 2014 also revealed the right knee to be completely stable.  As such, the Veteran's assertions as to buckling fail to reflect that a separate compensable evaluation can be assigned for instability of the right knee.  

The Board recognizes that the Veteran believes he is entitled to a higher evaluation for his right knee disability.  In his October 2010 notice of disagreement, the Veteran asserted that he could no longer play any sports.  He also reported in his March 2011 appeal to the Board (VA Form 9) that his knee constantly ached and he heard a popping noise several times per week.  He also indicated that his knee had gone out on him several times just walking.  The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  The VA examiners have the expertise to distinguish between weakness and true subluxation/lateral instability of the knee and the ability to ascertain the nature and level of impairment.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment associated with the right knee disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 10 percent for a right knee disability must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected right knee disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran has primarily complained of pain and limited motion.  His 10 percent rating is specifically meant to compensate for his complaints.  The Board has also considered whether higher ratings still are warranted based upon other symptoms, but the criteria for higher ratings are not met.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the present case, however, the Veteran has indicated that he is employed on a full-time basis.  Thus, no further consideration of this matter is warranted.

(CONTINUED ON NEXT PAGE)








ORDER

The claim of entitlement to an increased rating for service-connected right knee degenerative joint disease, currently evaluated as 10 percent disabling prior to July 19, 2011 and 10 percent disabling beginning September 1, 2011, is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


